Citation Nr: 1812818	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for L4-L5 hemilaminotomy and multilevel disc arthritis (lumbar spine disability).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1962 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2013 rating decision of the RO in Indianapolis, Indiana, which in pertinent part, denied service connection for a lumbar spine disability.  

In October 2015, the Veteran testified at a Travel Board hearing in Indianapolis, Indiana, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with a lumbar spine disability in the form of L4-L5 hemilaminotomy and multilevel disc arthritis.

2.	Symptoms of the lumbar spine disability were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

3.	The currently diagnosed lumbar spine disability was not incurred in service and is not etiologically related to service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in February 2013, March 2013, and April 2013, prior to the October 2013 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the October 2015 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issue of service connection for a lumbar spine disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the October 2015 Board hearing, the undersigned VLJ specifically advised the Veteran and then-representative that the record contains a September 2013 VA negative nexus opinion that the Veteran's lumbar spine disability is less likely than not due to service, and that any private medical opinion that the Veteran might submit to establish a nexus between the lumbar spine disability and the service should contain the private medical provider's rationale and should address the September 2013 negative VA medical opinion.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, a September 2013 VA examination report, private treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination in September 2013, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2013 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for a Lumbar Spine Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with multilevel disc arthritis which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that a current lumbar spine disability is the result of military service.  Specifically, in an October 2013 statement, the Veteran asserts that being assigned to guard duty for eight hours at a time during service caused the current lumbar spine disability as he was required to remain standing and alert at all times.  During the October 2015 Board hearing, the Veteran testified to injuring his back during basic training and was unable to walk.  The Veteran also testified to experiencing lower back problems after a few months of being assigned to guard duty.

Initially, the Board finds that the Veteran is currently diagnosed with a lumbar spine disability.  A September 2013 VA examination report reflects the Veteran is diagnosed with L4-L5 hemilaminotomy and imagining studies show multilevel disc arthritis in the lumbar spine.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates no in-service injury, disease, or event to which the currently diagnosed lumbar spine disability may be related.  The evidence does not demonstrate a chronic disease of the lumbar spine manifested in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of arthritis during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  

Despite the Veteran's testimony during the October 2015 Board hearing that he injured his back during basic training and began experiencing back pain, service treatment records do not reflect any complaints, findings, diagnosis, or treatment for back pain or problems.  Further, October 1961 service induction examination and a December 1965 service separation examination reports show the Veteran's spine was found to be clinically normal.  The Veteran denied symptoms of arthritis or rheumatism, bone, joint, or other deformity, and recurrent back pain on the corresponding December 1965 Report of Medical History at service separation.  As this contemporaneous evidence, both medical findings and the Veteran's own lay reports of symptoms, shows no in-service injury, disease, or even relevant symptoms, the Board finds that the more contemporaneous and more probative evidence shows no chronic symptoms of arthritis in the lumbar spine during service.

Further, the lay and medical evidence weighs against a finding of continuous symptoms of arthritis in the lumbar spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any findings or diagnosis of arthritis in the lumbar spine.  The first evidence and diagnosis of arthritis in the lumbar spine is not shown until 2011 in a September 2011 private treatment record, over 45 years after service separation in February 1966.  Although the September 2011 private treatment record shows a remote history of disc herniation with back surgery 30 years ago (which would still be about 14 years after service), the September 2011 private treatment record contains the earliest evidence of arthritis in the lumbar spine shown by X-ray imaging.

The multi-year period between service and the onset of arthritis in the lumbar spine is only one factor, among other factors in this case, that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan, 451 F.3d 1336; see also Maxson, 230 F.3d at 1333.  Additional factors weighing against continuous symptomatology since service in this case include post-service private treatment records that show the Veteran only reported a recurrence of back pain in September 2011; the only report of continuous symptoms of low back pain since military service appears in an October 2015 private treatment record; and a September 2013 VA medical opinion contains the VA examiner's opinion that the current lumbar spine disability is not related to, or caused by, military service.

The same evidence also shows that arthritis in the lumbar spine did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was diagnosed with arthritis in the lumbar spine in 2011, over 45 years after service, and other histories presented during treatment do not include a history of symptoms since service until the October 2015 private treatment record discussed above.  Even the longest reported history shows only low back symptoms beginning about 14 years after service.  As arthritis did not manifest within one year of service separation, the criteria for manifestation of a lumbar spine disability in the form of arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Next, on the question of direct nexus between the current lumbar spine disability and service, the Board finds that a preponderance of the lay and medical evidence is against a finding that the currently diagnosed lumbar spine disability is causally related to service.  The weight of the evidence shows that the Veteran did not sustain any back injuries or experience any back pain during service, to which the current lumbar spine disability may be related, either by continuous symptoms after service or by competent medical opinion.  As discussed above, service treatment records do not reflect any complaints, treatment, or diagnosis for back pain or problems, and the December 1965 service separation examination report shows the Veteran's spine was found to be clinically normal, and that the Veteran denied symptoms of recurrent back pain, arthritis, and joint pain on the corresponding December 1965 Report of Medical History.

Although the Veteran is competent to report back pain during service, the lay and medical evidence contemporaneous to service shows that the Veteran denied recurrent back pain at service separation and was found to have a normal spine at service separation.  Such contemporaneous lay and medical evidence outweighs the Veteran's more recent reports of back pain during service and since service separation, as these more recent assertions were made decades after service for VA compensation purposes and not for treatment purposes.  Additionally, the weight of the evidence shows that symptoms of the lumbar spine disability occurred after active service and that the Veteran was not treated for back pain until approximately 1980, when the Veteran underwent surgery for a herniated disc.

The Veteran underwent a VA examination in September 2013.  The September 2013 VA examination report reflects the Veteran reported injuring his back during basic training but did not seek treatment.  The Veteran also reported that when he was stationed at Okinawa, Japan, he was assigned to guard duty and had to stand or walk for the entire shift on hard concrete surface.  The September 2013 VA examination report reflects X-rays of the lumbar spine revealed multilevel disc arthritis and the VA examiner diagnosed L4-L5 hemilaminotomy.  The September 2013 VA examiner also opined that it is less likely than not that the current lumbar spine disability is related to military service as there is no evidence of back pain during service.  Further, the September 2013 VA examiner explained that the 

history of the Veteran's lumbar spine disability is also inconsistent with a back condition that originated in service given that the first indication of back pain was not until 1980, approximately 14 years after service separation.

An October 2015 private treatment record shows the Veteran reported lower back pain beginning in the 1960s while in the military, that back pain has increased over time, and undergoing a lumbar discectomy in the 1980s.  The October 2015 private provider noted that imaging studies of the lumbar spine showed multilevel degenerative changes and postsurgical changes at L4-L5, consistent with the Veteran's history of a discectomy in the 1980s.  The October 2015 private provider stated that while spine pathology has a large genetic component, it is likely that the Veteran's years in the military and post-service occupation as a police officer hastened the progression and exacerbated his symptoms; however, the October 2015 private provider did not address the negative history of back pain reported by the Veteran at service separation and did not provide a rationale for the opinion that military service hastened to progression of the current lumbar spine disability.  As such, the Board finds that the October 2015 private examiner's opinion, which is based on an incomplete and, therefore, inaccurate, history, is of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

Based on the foregoing evidence, the weight of the competent evidence demonstrates no relationship between the Veteran's current lumbar spine disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disability 

on direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability is denied.






____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


